                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SARAH BISWABIC,

                       Plaintiff,

                v.                                                     Case No. 21-C-536

ANDREW SAUL, Commissioner of Social Security,

                       Defendant.


           ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS


       Plaintiff Sarah Biswabic has filed a complaint seeking review of the decision of the

Commissioner of Social Security and has requested leave to proceed in forma pauperis, pursuant

to 28 U.S.C. § 1915. An indigent plaintiff may commence a federal court action, without paying

required costs and fees, upon submission of an affidavit asserting an inability “to pay such fees or

give security therefor” and stating “the nature of the action, defense or appeal and affiant’s belief

that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required affidavit

of indigence.

       The purpose of the petition is to explain to the Court why the plaintiff’s filing fee should

be waived. The law requires litigants to pay a filing fee unless they are too poor to do so. Upon

review of the request, it appears that Plaintiff has sufficient funds to pay the filing fee. Plaintiff

lists $5,096.00 in cash, checking, savings, or other similar accounts, as well as substantial equity

in her home. The Court also notes that, although the form requests the filer “state the amount you

have received from any other source in the last twelve months,” the form is silent regarding receipt

of two separate nationally distributed stimulus or Covid-19 relief payments likely received during
that time. Based on this information, Plaintiff does not appear to be indigent. Rather, the motion

indicates an ability to pay the full filing fee. Consequently, Plaintiff’s motion for leave to proceed

without prepayment of the filing fee (Dkt. No. 2) is DENIED.

        Accordingly, Plaintiff’s request to proceed in forma pauperis is denied and, absent

additional justification regarding why those funds cannot be used to pay the filing fee, Plaintiff

shall pay the filing fee within 21 days of the date of this order or risk dismissal. If Plaintiff submits

additional justification within that time, the court will reconsider the request.

        SO ORDERED at Green Bay, Wisconsin this 30th day of April, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2
